Exhibit 10.2

 

[Letterhead of SMTC Corporation]

 

June 24, 2004

 

Ms. Jane Todd

153 Willis Drive

Aurora, ON

L4G 7M4

 

Dear Jane,

 

I am delighted to bring our recent discussions to a favourable conclusion. It is
my pleasure to offer you the position of Senior Vice President Finance, Chief
Financial Officer on terms set out below.

 

Position:

   Senior Vice President Finance, Chief Financial Officer

Primary Responsibilities:

   Leadership of Finance Function worldwide      Traditional responsibilities of
a Chief Financial Officer of a North American public company

Reporting Relationship:

   President and Chief Executive Officer

Organizational Reporting:

   Controller      Director External Reporting      Credit Manager      Director
of Treasury Operations

Location:

   Markham, Ontario

Effective date:

   July 5, 2004

Compensation Arrangements:

  

Compensation shall be based upon four components:

    

•      Base salary

    

•      Annual Incentive Award

    

•      Long Term Incentive Award

    

•      Fringe Benefits and Perquisites

Base Salary:

   $235,000

2004 Annual Inventive Award:

   A proposal to establish a 2004 executive plan for key executives is to be
presented for approval to the Compensation Committee of the Board of Directors.
Such

 



--------------------------------------------------------------------------------

     proposal will recommend incentives for key executive based upon achievement
of consolidated financial performance targets for the fiscal year and individual
performance.      In the case of the Senior Vice President Finance, Chief
Financial Officer, the short term incentive plan shall be determined primarily
based upon achievement of specific revenue and earnings targets for the year and
specific priorities established by mutual agreement. The annual target bonus
will be 50% of base salary, based upon achievement of budgeted annual financial
performance and individual performance. You shall be eligible to participate in
the annual executive incentive plan for 2004 on a prorated basis based upon
months of service.

Long Term Incentive:

   Long term incentive plan shall be through the Company’s stock option plan.  
   An initial award shall be 150,000 stock options in accordance with SMTC Stock
Option Plan. Such award shall be granted, subject to Board of Director approval
by no later than June 30, 2004.

Fringe Benefits and Perquisites:

   Entitlement to Canadian executive benefit program upon residing in Canada.  
   Monthly car allowance of $1,200.

Vacation entitlement:

   Annual vacation of four weeks per calendar year. For the period July 5, 2004
to December 31, vacation entitlement will be three weeks.

Termination Other than for Cause:

   In the event of termination other than for cause, non-solicitation of
customers and employees would apply for a period of eighteen months.      If
terminated other than for cause within the first twelve years of service, salary
continuance shall be twelve months. Thereafter salary continuance shall be one
month for every year of service to a maximum of eighteen months after eighteen
or more years of service.

 

2



--------------------------------------------------------------------------------

I would appreciate if you would sign and return a copy of this letter to confirm
your acceptance. Over the next few weeks, we will put together a formal
employment contract incorporating the terms as set out in this letter.

 

Everyone on our executive team looks forward to you joining our company. We are
confident you will make an exceptional contribution.

 

Warmest regards, /s/    JOHN CALDWELL         John Caldwell President & CEO

 

Accepted: /s/    JANE TODD        

Date:

June 24, 2004

 

3